            Case 1:20-cv-01834-CM Document 4 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIXON BOURGUIGNON,                                                 20-CV-1834 (CM)
                               Petitioner.                        CIVIL JUDGMENT

         Pursuant to the order issued June 26, 2020, dismissing this action,

         IT IS ORDERED, ADJUDGED AND DECREED that the action is dismissed. Because

the petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     June 26, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
